              Case 2:19-cv-00860-MJP Document 44 Filed 04/20/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          NANCY GILL,                                      CASE NO. C19-860 MJP

11                                 Plaintiff,                ORDER DENYING STIPULATED
                                                             MOTION TO AMEND TRIAL
12                  v.                                       DATES AND RELATED DATES

13          MICHAEL MAGAN, et al.,

14                                 Defendants.

15

16          THIS MATTER comes before the Court on the Parties’ Stipulated Motion to Amend the

17   Minute Order Setting Trial Dates and Related Dates. (Dkt. No. 43.) Having reviewed the

18   Motion and all related papers, the Court DENIES the Motion.

19          The Parties seek a four-month continuance of all deadlines in this matter. (Id. at 1.) The

20   Court’s Order Setting the Trial Date and Related Dates explicitly states “[t]he Court will alter

21   these dates only upon good cause shown: failure to complete discovery within the time allowed

22   is not recognized as good cause.” (Dkt. No. 20 at 2; see also Dkt No. 26, Order Amending Case

23   Schedule.) The Parties explain that they are seeking a continuance because they are having

24


     ORDER DENYING STIPULATED MOTION TO AMEND TRIAL DATES AND RELATED DATES - 1
               Case 2:19-cv-00860-MJP Document 44 Filed 04/20/20 Page 2 of 2



 1   difficulty scheduling depositions due to the current stay at home order issued by Governor Inslee

 2   and because Plaintiff is recovering from a recent medical procedure. (Dkt. No. 43 at 1.)

 3   However, the Parties have failed to inform the Court when the Plaintiff will next be available,

 4   who remains to be deposed, or what efforts the Parties have taken to conduct teleconference

 5   video depositions. In the absence of this information, the Parties have not shown “good cause”

 6   as required to amend the scheduling order.

 7          The Parties are free to submit a revised motion with a more detailed explanation of the

 8   reasons why the Court should extend the current deadlines. However, on the record currently

 9   before the Court, there is insufficient reason to justify a delay.

10

11          The clerk is ordered to provide copies of this order to all counsel.

12          Dated April 20, 2020.



                                                            A
13

14
                                                            Marsha J. Pechman
15                                                          Senior United States District Judge

16

17

18

19

20

21

22

23

24


     ORDER DENYING STIPULATED MOTION TO AMEND TRIAL DATES AND RELATED DATES - 2
